PER CURIAM.
In these consolidated appeals, Richard Doss seeks review of orders of the circuit court which dismissed his petitions for writs of mandamus for failure to comply with a portion of a case management order requiring compliance with section 57.085(7). The appellee moves for a relinquishment of jurisdiction to the trial court in light of Jackson v. Florida Department of Corrections, 25 Fla. L. Weekly S353, — So.2d -, 2000 WL 551034(Fla. May 4, 2000), which held section 57.085(7) to be unconstitutional. We elect to treat appel-lee’s motion as a confession of error, reverse the orders of dismissal, and remand to the circuit court for further proceedings.
BOOTH, ALLEN and PADOVANO, JJ., concur.